Citation Nr: 0921079	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  05-25 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disability, to include as secondary to a service-connected 
low back disability.

2.  Entitlement to service connection for an inner 
thigh/groin condition, to include as secondary to a service-
connected low back disability.

3.  Entitlement to service connection for headaches, to 
include as secondary to a service-connected low back 
disability.

4.  Entitlement to a total disability rating for compensation 
based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to April 
1989.

This appeal comes before the Board of Veterans' Appeals 
(Board) from June 2004 and July 2005 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the Veteran's claims for a service connection for a 
cervical spine disability, an inner thigh/groin condition, 
and headaches, and his claim for a TDIU.

In March 2009, the Veteran was afforded a Travel Board 
Hearing before the undersigned Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to the disposition of the 
Veteran's claims.

The Veteran, in written statements and testimony before the 
Board, contends that he suffers from a cervical spine 
disability, an inner thigh/groin condition, and headaches, 
all of which had their onset during an April 1988 in-service 
accident.  Specifically, the Veteran reports that, while 
serving aboard a Navy ship, he was struck in the head and 
"fell down a couple flights of stairs and twisted [his] leg 
on the way down."

The Veteran's account of the in-service accident is 
corroborated by his service medical records, which reflect 
that in April 1988 he suffered an "awkward fall" and 
injured his lower back.  Those service medical records 
reflect ongoing treatment for low back pain.  

Significantly, the Veteran now contends that he informed the 
service medical providers who treated him for his low back 
injury that he was also experiencing cervical spine pain and 
headaches and was advised that all of those conditions could 
be related because "all the nerves are running together."  
Additionally, the Veteran asserts that he complained to 
service medical providers about pain in his groin area 
(which, at that time, he referred to as his "hip"), and was 
told that he had pulled "something" in his upper leg.  

The Veteran's service medical records reflect that in October 
1988, he was treated for "deep left groin pain," which 
manifested on left straight leg raising.  He was advised to 
undergo a "trial of pelvic traction," but there is no 
indication that such a procedure ever took place.  
Additionally, the Veteran's service medical records reflect 
an isolated complaint of headaches in September 1988.  
However, those headaches were not clinically related to his 
April 1988 back injury.  The service medical records are 
otherwise negative for any complaints, diagnoses, or 
treatment associated with a cervical spine disability, an 
inner thigh/groin condition, or headaches.  

The Veteran's persistent back symptoms led to his referral to 
a Medical Board.  In an August 1988 evaluation, he reported 
persistent low back pain despite a treatment regimen of 
nonsteroidal anti-inflammatory agents combined with light 
duty.  X-ray examination revealed multiple minor spinal 
abnormalities, including wedging in the Schmorl's nodes and 
the T12-L1 vertebral bodies, which the Medical Board examiner 
found to be suggestive of Scheuermann's Disease.  Based on 
the results of the evaluation, the Medical Board recommended 
that the Veteran be placed on a six-month period of limited 
duty.  When, at the close of that period, his condition did 
not improve, the Medical Board deemed him clinically unfit 
for active service and recommended that he be discharged.  
The record thereafter reflects that the Veteran was granted 
service connection for a low back disability (low back strain 
with early degenerative disc disease with narrowing of the 
disc space, L5-S1), effective the day after his separation 
from service. 

Post-service medical records show that in November 2002, the 
Veteran was treated by a private physician for a groin injury 
incurred in the course of his civilian employment.  It was 
noted that by "pulling on a wrench to loosen a valve," the 
Veteran aggravated his groin condition.  The diagnosis was 
groin strain.  

Additionally, VA medical records reflect that the Veteran was 
treated for headaches in August 2003.  Furthermore, at his 
March 2009 Board hearing, it was noted that the Veteran had a 
quarter-sized "knot" in the center of the back of his 
skull, which he said was a residual of his April 1988 in-
service fall.  That knot, moreover, was noted to be a point 
of origin for both the Veteran's headaches and his cervical 
spine pain.

While the Veteran's claims folder is otherwise negative for 
clinical evidence pertaining to the disabilities for which he 
now claims service connection, he insists that he has 
experienced chronic headaches and pain in his cervical spine 
and groin area since his April 1988 in-service fall.  He 
testified at the March 2009 Board hearing that, shortly after 
leaving service, he sought treatment at the VA Medical Center 
in Shreveport, Louisiana, for headaches and pain in his 
cervical spine and groin area.  The Veteran added that the VA 
medical providers prescribed "pain pills" and advised him 
that there was nothing else that could be done for his 
symptoms.  Significantly, however, the Veteran also testified 
that those VA medical providers told him that his headaches, 
cervical spine pain, and groin pain might all be related to 
his service-connected low back disability.  He further stated 
that he was continuing to receive treatment at the Shreveport 
VA Medical Center at the present time.  

A review of the record shows that, with the exception of a 
June 1989 VA examination report that contains no mention of 
the cervical spine pain, groin pain, or headaches, VA medical 
records dated prior to January 1995 have not yet been 
associated with his claims folder.  Nor does that claim s 
folder contain any VA medical records dated after May 2005, 
despite the Veteran's testimony regarding recent treatment.  
Because it thus appears that there may be outstanding VA 
medical records dated prior to January 1995 and after May 
2005 that contain information pertinent to the Veteran's 
claims, they are relevant and should be obtained.  38 C.F.R. 
§ 3.159(c)(2) (2008); Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Furthermore, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  In this case, the Veteran has 
not yet been afforded a VA examination in conjunction with 
his claims for service connection for a cervical spine 
disability, a groin and thigh disability, headaches, and a 
cervical spine disability.  Nor has he been afforded an 
examination with respect to his TDIU claim.

Although cognizant that the November 2002 private physician 
related the Veteran's groin injury to his civilian 
employment, rather than a prior in-service injury, the Board 
nevertheless finds that opinion to be speculative because it 
was not based upon a review of the Veteran's service medical 
records or other pertinent evidence from his claims folder.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  To ensure a 
thorough examination and evaluation, each of the Veteran's 
service-connected disabilities must be viewed in relation to 
its history.  38 C.F.R. § 4.1 (2008).

Given that the record reflects in-service and post-service 
treatment for groin pain and headaches, the Board finds that 
a remand for an examination and opinion is required in order 
to address the merits of those two claims.  38 C.F.R. § 
3.159(c)(2) (2008); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Additionally, with respect to all three of his 
pending service connection claims, the Board finds that, 
notwithstanding the lack of a current diagnosis of a cervical 
spine disability, the Veteran has provided credible testimony 
that the April 1988 in-service fall in which he injured his 
lower back also resulted in cervical spine problems, as well 
as groin injury and headaches.  That testimony, combined with 
the service and post-service medical records reflecting 
treatment for groin and headache complaints, as well as the 
in-service X-rays showing T12-L1 vertebral wedging and the 
current objective findings of a quarter-sized knot in the 
back of his head, demonstrate a continuity of symptomatology 
sufficient to warrant an examination in order to fully and 
fairly assess the merits of the Veteran's claims.  Savage v. 
Gober, 10 Vet.App. 488 (1997) (even if the record did not 
contain service medical records showing treatment in service 
for a back problem, continuity of symptomatology has been 
demonstrated because a noting during service requires that 
the evidence shows only that a condition was observed during 
service but does not require that such observation be 
recorded, either in special documentation or during the time 
of service).  

Moreover, the Board is required to consider all theories of 
entitlement raised either by the claimant or by the evidence 
of record as part of the non-adversarial administrative 
adjudication process.  Robinson v. Shinseki, 557 F.3d 1355 
(Fed. Cir. 2009).  Accordingly, the Board finds that, based 
on the evidence of record, VA must consider whether service 
connection is warranted for a cervical spine disability, an 
inner thigh/groin condition, and headaches as secondary to 
the Veteran's service-connected low back disability.  
Therefore, on remand, the VA examiner should address whether 
any of the disabilities for which the Veteran has claimed 
service connection was incurred in or aggravated by his 
service-connected low back disability.  

Finally, with regard to the Veteran's claim of entitlement to 
a TDIU rating, the Board notes, parenthetically, that total 
disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340 (2008).  Total disability 
ratings for compensation may be assigned where the schedular 
rating is less than total when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16 (2008).  If the schedular rating is less than 
100 percent, the issue of unemployability must be determined 
without regard to the advancing age of the Veteran. 38 C.F.R. 
§§ 3.341(a); 4.19 (2008).  Factors to be considered are the 
Veteran's education, employment history, and vocational 
attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 
(1991). 

Here, the only disability for which the Veteran has been 
afforded service connection is low back strain with early 
degenerative disc disease with narrowing of the disc space, 
L5-L1, rated as 60 percent disabling.  Thus, the percentage 
criteria of 38 C.F.R. § 4.16(a) are met.  The remaining 
question therefore is whether the Veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
his service-connected disability or disabilities.  In this 
regard, the Board finds that the Veteran's TDIU claim is 
inextricably intertwined with his pending claims for 
entitlement to service connection for a cervical spine 
disability, inner thigh/groin condition, and headaches.  The 
appropriate remedy where a pending claim is inextricably 
intertwined with claim currently on appeal is to defer 
adjudication of the claim on appeal pending the adjudication 
of the inextricably intertwined claim.  Harris v. Derwinski, 
1 Vet. App. 180 (1991).  Accordingly, consideration of the 
Veteran's TDIU claim must be deferred until the RO 
adjudicates, in the first instance, his pending service 
connection claims.  

Additionally, given that the Veteran has not yet undergone a 
VA examination with respect to his TDIU claim, the Board 
finds that, on remand, he should be afforded a VA examination 
and opinion to ascertain the impact of his service-connected 
low back disability on his unemployability.  Moreover, if the 
VA examiner determines that the Veteran's cervical spine 
disability, inner thigh/groin condition, and/or headaches are 
related to any aspect of his military service, the impact of 
that disability or disabilities on the Veteran's 
unemployability should also be addressed.  Friscia v. Brown, 
7 Vet. App. 294 (1995) (holding that VA has a duty to 
supplement the record by obtaining an examination that 
includes an opinion as to the effect of the Veteran's 
service-connected disabilities on his ability to secure or 
follow a substantially gainful occupation).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
file all medical records from the VA 
Medical Center in Shreveport, Louisiana, 
dated from April 1989 to January 1995, and 
from June 2005 to the present.

2.  After obtaining the above records, 
schedule the Veteran for an appropriate VA 
examination to assess the nature and 
etiology of any cervical spine disability, 
inner thigh/groin condition, and 
headaches, and also evaluate the impact of 
any service-connected disability or 
disabilities on his employability.  The 
claims folder should be reviewed by the 
examiner, and the examination report 
should reflect that review.  The examiner 
should provide a rationale for the opinion 
and reconcile it with all pertinent 
evidence of record, including the 
Veteran's service and post-service medical 
records, the report of the November 2002 
private physician relating the Veteran's 
groin injury to his civilian employment, 
and the objective finding of a quarter-
sized knot in the back of his head made at 
the March 2009 Board hearing.  The VA 
examiner's opinion should specifically 
address the following: 

a)  Diagnose any current cervical spine 
disability.

b)  If the Veteran has a current cervical 
spine disability, is it at least as 
likely as not (50 percent probability or 
greater) that that disability was caused 
or aggravated by the April 1988 low back 
injury for which he was treated in 
service, or any other aspect of his 
period of active duty?

c)  If the Veteran has a current cervical 
spine disability, then is it at least as 
likely as not (50 percent probability or 
greater) that disability was caused or 
aggravated by his service-connected low 
back disability?

d)  Is it at least as likely as not (50 
percent probability or greater) that any 
currently diagnosed inner thigh/groin 
condition was caused or aggravated by the 
April 1988 low back injury for which he 
was treated in service, or by any other 
aspect of his period of active duty?  

e)  Is it at least as likely as not (50 
percent probability or greater) that any 
currently diagnosed inner thigh/groin 
condition was caused or aggravated by his 
service-connected low back disability?

f)  Is it at least as likely as not (50 
percent probability or greater) that any 
currently diagnosed headaches were caused 
or aggravated by the April 1988 low back 
injury for which he was treated in 
service, or by any other aspect of his 
period of active duty?  

g)  Is it at least as likely as not (50 
percent probability or greater) that any 
currently diagnosed headaches were caused 
or aggravated by his service-connected 
low back disability?

h)  State whether the Veteran's service-
connected low back disability (low back 
strain with early degenerative disc 
disease with narrowing of the disc space, 
L5-L1), without consideration of any 
nonservice-connected disabilities, 
renders him unable to secure or follow a 
substantially gainful occupation.

i)  If the examiner finds that one or 
more of the disabilities for which the 
Veteran is claiming service connection 
(cervical spine disability, inner 
thigh/groin condition, or headaches) is 
related to the Veteran's service-
connected low back disability, or to any 
other aspect of his military service, 
state whether that disability or 
disabilities, in connection with his 
service-connected low back disability but 
without consideration of any nonservice-
connected disabilities, renders him 
unable to secure or follow a 
substantially gainful occupation.

3.  Then, readjudicate the claims.  If any 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

